DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on September 13th, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9 & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al. (U.S. Pub. No. 20170042615), herein referred to as “Salahieh”.
Salahieh discloses many embodiments that are combinable together: [0278]: “Conversely, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub-combination”.
Regarding claim 1, Salahieh teaches a flexible circuit (flexible circuit 89, Figs. 3B, 3D), comprising: 
a first planar segment (116; [0113]: FIG. 3D shows an alternate embodiment of the distal end of the flex circuit shown in FIG. 3B) and a second planar segment (branches 87), the second planar segment comprising a plurality of irrigation ports disposed therethrough (irrigation holes 7, see Fig. 3D), 
the second planar segment further comprising 
a first layer including a substrate (substrate 52), 
a second layer including at least a first temperature sensor, a second temperature sensor ([0144]: the temperature sensors 90 can be adjacent, directly covering, or in between the electrodes 6; where the temperature sensor would be directly covering electrode layer 6; see two temperature sensors in Fig. 3B), and a conductor element (conductive trace 16; [0103]: conductive traces 16 include a bottom insulating substrate layer 52, a middle conductive layer 96 and a top insulating dielectric layer 100), and 
a third layer including an insulator (electrically insulating layer 100).
Regarding claim 2, Salahieh teaches in which the second planar segment (branches 87) includes a first sector and a second sector (one of the branches 87), the first sector (one branch 87) having the first temperature sensor (one of the temperature sensors 90 shown in Fig. 3B) and the second temperature sensor (the other temperature sensor 90 shown in Fig. 3B), and the second sector (a different branch 87) having a third temperature sensor and a fourth temperature sensor (see Fig. 3B where multiple branches/sectors are shown and each branch comprises two temperature sensors 90).
Regarding claim 3, Salahieh teaches in which the second planar segment (branches 87) further includes a third sector (one of the branches 87 shown in Fig. 3D), the third sector having a fifth temperature sensor and a sixth temperature sensor (see Fig. 3B where multiple branches/sectors are shown and each branch comprises two temperature sensors 90; [0111]: flex circuits 89 can be used to power ten temperature sensors 90).
Regarding claim 4, Salahieh teaches in which the conductor element (conductive trace 16) includes a trace (conductive layer 96) connected to an ablation electrode ([0107]: conductive layer 96 can have a width and thickness that is optimized for carrying current to the electrodes 6; Abstract: an ablation electrode carried by the substrate).
Regarding claim 9, Salahieh teaches in which the insulator (electrically insulating layer 100) comprises polyamide, polyimide, liquid crystal polymer, or polyurethane ([0104]: electrically insulating layer 100 can be a material such as, but not limited to, a thin flexible plastic substrate, polyimide).
Regarding claim 13, Salahieh teaches in which the second planar segment (branches 87) includes a first sector (one of the branches 87) having the first temperature sensor (one of the temperature sensors 90 shown in Fig. 3B), the second temperature sensor (the other temperature sensor 90 shown in Fig. 3B), and an ablation electrode (electrode 6; Abstract: an ablation electrode carried by the substrate; [0107]: conductive layer 96 can have a width and thickness that is optimized for carrying current to the electrodes 6), and a second sector covered in an insulation material (dielectric 100; see Fig. 2D).
Regarding claim 14, Salahieh teaches in which the second planar segment (branches 87) includes a third sector (one of the branches 87 shown in Fig. 3D) covered in an insulation material (dielectric 100; see Fig. 2D).
Regarding claim 15, Salahieh teaches in which the insulation material is ceramic ([0104]: electrically insulating layer 100 can be a material such as, but not limited to, a thin flexible plastic substrate, polyimide, polyester, PET (polyethylene terephthalate), PEEK (polyaryletheretherketone), PTFE (polytetrafluoroethylene), PEN (polyethylene naphthalate), LCP (liquid crystal polymer), PIC (photoimageable coverlay), thin epoxy glass, polyimide glass, acrylic adhesive or other material; where the listed materials are functional equivalents to ceramic such that the function of the ceramic is to be insulative and to resist the transfer of heat).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh as applied to claim 1 above, and further in view of Cao et al. (U.S. Pub. No. 20150216591), herein referred to as “Cao”.
Regarding claim 5, Salahieh discloses the third sector having a solder pad having a third contact operatively coupled to a respective electrode ([0123]: The electrode material can be deposited using a variety of techniques known in the art including, soldering) and the use of thermocouples as the temperature sensors ([0140]: The temperature sensors 90 considered herein can include surface mount thermistors, thermocouples), but fails to disclose in which the first sector, the second sector, and the third sector each include a respective solder pad having a first contact operatively coupled to a respective thermocouple, a second contact operatively coupled to another respective thermocouple.
However, Cao discloses in which the first sector (electrode pad 408) and the second sector (electrode pad 436) each include a respective solder pad having a first contact operatively coupled to a respective thermocouple, a second contact operatively coupled to another respective thermocouple ([0060]: In some embodiments, the temperature sensor 226 may be a sputtered thermocouple … The thermocouple can be formed by a through hole between the two layers and may be filled with solder). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the temperature sensors and their connectivity of Salahieh to the soldered thermocouples of Cao for the purpose of the solder making the through hole the thermocouple junction (Cao: [0060]).
Regarding claim 6, Salahieh discloses in which the first planar segment (includes a first- segment substrate and a first-segment insulator ([0113]: a single length of substrate, tab 116 (at the top in the figure), at the very distal end of the flex circuit; [0103]: insulating substrate layer 52; where the tab/extension of the substrate is both the substrate and insulating).
Regarding claim 7, Salahieh fails to disclose in which the first planar segment further includes a first-segment temperature sensor.
However, Cao discloses in which the first planar segment (electrode pad 308) further includes a first-segment temperature sensor (temperature sensor 226). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the first planar segment of Salahieh to the first planar segment of Cao for the purpose of monitoring the temperature across the entire length of the device (Cao: [0040]). 
Regarding claim 8, Salahieh in view of Cao discloses in which the first planar segment (electrode pad 308) further includes a first-segment electrode (electrode 212). 
Regarding claim 10, Salahieh discloses a first space between the second layer of the first sector and the second layer of the second sector, and a second space between the second layer of the second sector and the second layer of the third sector (see Figs. 3B & 3D where sectors/branches 87 are all separated by a space such that each sector/branches’ respective layers would have spaces therebetween).
Regarding claim 11, Salahieh discloses a first insulation material (membrane 34) disposed within the first space and the second space ([0111]: The distal branches 87 can split forming a Y-junction. This allows the flex circuit 89 to continue at various angles from the main flex circuit lead 17 and can be used to wrap a membrane 34, for example an expandable balloon-shaped membrane, at different latitudes along the surface; [0174]: the membrane 34 has an expandable structure and can be constructed of materials such as those materials used in the construction of balloon catheters known in the art, including, but not limited to polyvinyl chloride (PVC), polyethylene (PE), cross-linked polyethylene, polyolefins, polyolefin copolymer (POC), polyethylene terephthalate (PET), nylon, polymer blends, polyester, polyimide, polyamides, polyurethane, silicone, polydimethylsiloxane (PDMS) and the like; where the listed materials are insulative).
Regarding claim 12, Salahieh discloses in which the first insulation material includes a high-temperature epoxy ([0174]: the membrane 34 has an expandable structure and can be constructed of materials such as those materials used in the construction of balloon catheters known in the art, including, but not limited to polyvinyl chloride (PVC), polyethylene (PE), cross-linked polyethylene, polyolefins, polyolefin copolymer (POC), polyethylene terephthalate (PET), nylon, polymer blends, polyester, polyimide, polyamides, polyurethane, silicone, polydimethylsiloxane (PDMS) and the like; where the listed materials are functional equivalents to high-temperature epoxy such that the main function is to resist the transfer of heat and conveyance of electrical signals).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weinkam et al. (US 20170164464): layered flexible circuit structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794